Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
	2.	The following is an examiner’s statement of reasons for allowance:
3.	Claims 1 and 4-20 are allowed; 
4.	Independent claims 1 and 11 claim a A wearable electronic device includes: a body and a connector. The body includes a display component. A display area of the display component is on the surface of the body and is configured to output display contents. The connector has a first accommodating space. When the body is fixed with the connector, the body is in the accommodating space. The connector can form a wearing ring. When the first accommodating space is empty, the body is separated from the connector. A first communication component is disposed in the body, and is configured for the communication between the body and external devices. A second communication component independent of the first communication component is disposed in in the connector, and is configured for the communication between the connector and external devices, in a manner not disclose or suggested in any prior art.  

The representative closest prior art is Cauwels et al., US Patent Application (20180157401), hereinafter “Cauwels” and Inomata US Patent Application (20180341386), hereinafter “Inomata”, which do not teach the features claimed in the independent claims, 1 and similarly worded claim 11: “1. A wearable electronic device, comprising: a body, comprising a display component, where a display area of the display component is on a surface of the body and is configured to output display contents; and a connector, having an accommodating space, wherein when the body is fixed with the connector, the body is in the first accommodating space of the connector; the connector is capable of forming a wearing ring; when the first accommodating space of the connector is empty, the body is separated from the connector; a first communication component is arranged in the body and is configured for communication between the body and external devices, wherein the communication component is further configured to automatically establish a communication connection between the body and a first external device when the body is in an accommodating space on the first external device, and the body further comprises: a first processing component, configured to automatically switch the body from a first operating mode to a second operating mode after the body establishes the communication connection with the first external device; and wherein the body is configured to perform no entertainment function in the second operating mode, and the body is configured to perform an entertainment function in the first operating mode; and a second communication component is arranged in the connector and is independent of the first communication component, the second communication component being for communication between the connector and external devices”.

In regards to claims 1 and 11 the representative prior art is Cauwels and Inomata. Cauwels discloses a display system includes a display and a control circuit operable with the display. The display is configured to provide visual output having a presentation orientation. When user input is received, the control circuit can alter the presentation orientation from an initial orientation in response to user input. When non-user events or device events are detected, the control circuit can revert the presentation orientation to the initial orientation in response to the non-user event or device event. Where the presentation orientation has a user input configuration associated therewith, the user input configuration can either be altered with the presentation orientation or retained in an initial disposition.
Inomata discloses a a virtual space. The virtual space comprises a first avatar object, a first character object, a second avatar object, and a second character object. The method includes defining a plurality of operation modes for operating the virtual space. The method includes moving, in accordance with an operation of the virtual space by the first user being executed in the first mode, the first character object in accordance with the input to the first controller. The method includes moving, in accordance with an operation of the virtual space by the first user being executed in the second mode, the first avatar object based on the input to the first controller. The method includes generating a visual-field image in accordance with a motion of a head-mounted device (HMD) associated with the first user. The method includes displaying the visual-field image on the HMD. Inomata further discloses a configuration capable of switching between a first operation mode in which the player character is operated based on an input operation on the controller and a second operation mode in which the avatar is operated based on an input operation on the controller.

In regards to claims 1 and 11 Cauwels or Inomata, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art prior to the effective time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically “wherein the first communication component is further configured to automatically establish a communication connection between the body and a first external device when the body is in an accommodating space on the first external device, and the body further comprises: a first processing component, configured to automatically switch the body from a first operating mode to a second operating mode after the body establishes the communication connection with the first external device; and wherein the body is configured to perform no entertainment function in the second operating mode, and the body is configured to perform an entertainment function in the first operating mode” of the claimed invention.  Claims 4-10, 19 & 20; and12-18 depend from claim 1 and 11 respectively and as such the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694